Case: 20-60013      Document: 00516145541            Page: 1   Date Filed: 12/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 27, 2021
                                      No. 20-60013
                                                                         Lyle W. Cayce
                                                                              Clerk
   Jose Irrael Guillen Cedio,

                                                                        Petitioner,

                                         versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A201 743 131


   Before King, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          Jose Irrael Guillen Cedio petitions for review of the Board of
   Immigration Appeals’ decision denying him asylum. For the following
   reasons, the petition is denied.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60013     Document: 00516145541           Page: 2    Date Filed: 12/27/2021




                                    No. 20-60013


                                         I.
          Guillen Cedio is a gay man from San Pedro Sula, Honduras, who
   entered the United States in March 2019. He expressed credible fear of
   persecution if he returned to Honduras and was referred to immigration
   court. Before the Immigration Judge (“IJ”), Guillen Cedio conceded
   removability; he then applied for asylum, withholding of removal, and
   protection under the Convention Against Torture (“CAT”).
          Guillen Cedio testified that, due to his sexual orientation, he was twice
   beaten by the police and received three threats from a local sect of the 18th
   Street gang (“Gang 18”). On January 5, 2018, Gang 18 delivered a
   handwritten letter to Guillen Cedio’s mother that warned that he would be
   tortured if he continued to violate the gang’s rule against being gay. Guillen
   Cedio brought this letter to two local police officers in a nearby patrol car.
   Those officers read the letter, laughed, and kicked Guillen Cedio for five
   minutes. Guillen Cedio reported that his injuries from this incident were
   “mild” and that he did not see a doctor. Then, on January 15, 2018, another
   patrol car stopped Guillen Cedio and his boyfriend. This time, five local
   officers exited the vehicle and kicked the two for around eight minutes, at
   which point, Guillen Cedio and his boyfriend were able to escape on foot.
   Guillen Cedio told the IJ that his arms and legs were scraped, but that he did
   not need to see a doctor. He stayed home for about a month to recuperate
   after this incident, and no further incidents occurred from January 15, 2018,
   through January 2019.
          In February 2019, Guillen Cedio received two more threatening
   letters from Gang 18. The first was received on February 1, which “warned
   [Guillen Cedio] about what [he] was not to do” and stated that he “knew the
   consequences that awaited [him].” Guillen Cedio did not take any action in
   response to the letter. On February 9, he received the last letter, which




                                          2
Case: 20-60013      Document: 00516145541            Page: 3   Date Filed: 12/27/2021




                                      No. 20-60013


   warned that Guillen Cedio “had 24 hours to leave [his] house and leave the
   country.” After receiving the February 9 letter, Guillen Cedio left Honduras.
   Gang 18 came to his family’s home on February 10 and ousted them.
   Thereafter, his family moved approximately ten minutes away and has not
   since been harmed. Guillen Cedio testified that he never filed a police report
   regarding any of these incidents because he felt the local police were working
   with the gang. Along with his testimony, Guillen Cedio provided a series of
   news articles describing Gang 18’s presence in the city as well as the ongoing
   police efforts to stop the gang.
          The IJ issued a decision denying Guillen Cedio’s applications. The IJ
   found that Guillen Cedio failed to establish past persecution because the
   threats and beatings he described did not meet the legal standard for
   persecution. The IJ also held that Guillen Cedio could not establish a
   reasonable fear of future persecution because he had not provided a
   reasonable explanation for why he could not settle in another part of
   Honduras. Finally, the IJ found that his withholding of removal and CAT
   claims failed.
          Guillen Cedio appealed to the Board of Immigration Appeals
   (“BIA”), which dismissed the appeal. The BIA found that he did not
   establish that his harm, “even in the aggregate,” rose to the level of past
   persecution. It explained that the letters did not equate to persecution
   because Guillen Cedio never directly spoke to anyone from the gang, and that
   while the gang did take his family’s home, the reason for why it took the home
   was not clear. With regard to the beatings, the BIA explained that the
   incidents did not amount to persecution because he did not suffer more than
   minor injuries, he did not suffer any long-term injuries, and he did not need
   to see a doctor afterwards. Thus, while Guillen Cedio was a victim of
   harassment and violence, he was not a victim of persecution. The BIA further
   concluded that Guillen Cedio did not demonstrate a well-founded fear of



                                           3
Case: 20-60013        Document: 00516145541              Page: 4       Date Filed: 12/27/2021




                                         No. 20-60013


   future persecution and that his withholding of removal and CAT claims
   failed.
             Guillen Cedio does not appeal the BIA’s conclusions regarding his
   well-founded fear of future persecution or his withholding of removal and
   CAT claims. Instead, he appeals only the BIA’s finding that he failed to
   establish past persecution.
                                               II.
             “When . . . the BIA affirms the immigration judge and relies on the
   reasons set forth in the immigration judge’s decision, this court reviews the
   decision of the immigration judge as well as the decision of the BIA.” Ahmed
   v. Gonzales, 447 F.3d 433, 437 (5th Cir. 2006). Questions of law are reviewed
   de novo; but factual findings, including a BIA’s decision whether an asylum
   seeker experienced past persecution, are reviewed for substantial evidence.
   Gjetani v. Barr, 968 F.3d 393, 396 (5th Cir. 2020). 1 Substantial evidence
   review requires “only that the Board’s conclusion be based upon the
   evidence presented and that it be substantially reasonable.” Carbajal-
   Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996) (quoting Wilson v. INS, 43
   F.3d 211, 213 (5th Cir. 1995)). Thus, reversal is proper only if the petitioner
   shows “that the evidence was so compelling that no reasonable factfinder
   could conclude against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009)
   (citing INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).




             1
             Guillen Cedio suggests that, because he was found credible and the government
   does not contest his recitation of facts, the finding of past persecution should be reviewed
   de novo. But he made this argument before we decided Gjetani, which established that the
   correct review is one for substantial evidence. Gjetani, 968 F.3d at 396.




                                                4
Case: 20-60013        Document: 00516145541        Page: 5    Date Filed: 12/27/2021




                                    No. 20-60013


                                         III.
          We first address Guillen Cedio’s arguments that the BIA committed
   legal error. Because we conclude it did not, we then turn to whether the BIA’s
   decision was supported by substantial evidence.
                                         A.
          Guillen Cedio contends that the BIA made three legal errors: (1) the
   BIA failed to consider the evidence in the aggregate; (2) the BIA improperly
   discounted Guillen Cedio’s testimony regarding the written letters because
   he failed to offer corroborative evidence; and (3) the BIA improperly adopted
   a bright-line rule of law that requires long-term impairment to state a claim
   for asylum.
          As a preliminary matter, Guillen Cedio did not raise his discounting-
   the-evidence or bright-line-rule arguments before the BIA in a motion to
   reconsider. Therefore, he failed to exhaust his administrative remedies and
   this court is deprived of jurisdiction to consider these issues. Avelar-Oliva v.
   Barr, 954 F.3d 757, 766 (5th Cir. 2020); Omari v. Holder, 562 F.3d 314, 318
   (5th Cir. 2009).
          Guillen Cedio did argue to the BIA that it must consider the
   cumulative effect of multiple incidents of harm rather than analyze each in
   isolation. Therefore, we may consider that same argument on appeal. Guillen
   Cedio is correct that if the BIA had failed to consider the cumulative effect of
   his harms, it would have erred. Cf. Eduard v. Ashcroft, 379 F.3d 182, 188 (5th
   Cir. 2004). But here, the BIA did consider the evidence in the aggregate. It
   considered the cumulative effect of the letters, and the cumulative effect of
   the beatings. It also considered how the letters and beatings interacted with
   each other. Therefore, the BIA considered Guillen Cedio’s harms in the
   aggregate, and it found them insufficient to constitute persecution. Thus, it
   did not commit legal error.




                                          5
Case: 20-60013      Document: 00516145541            Page: 6   Date Filed: 12/27/2021




                                      No. 20-60013


                                          B.
          We now must examine whether the BIA’s finding that the harms did
   not constitute persecution was supported by substantial evidence.
          To qualify for asylum, an applicant must demonstrate “either past
   persecution or a reasonable, well-founded fear of future persecution” on
   account of his “race, religion, nationality, membership in a particular social
   group, or political opinion.” Milat v. Holder, 755 F.3d 354, 360 (5th Cir.
   2014); 8 U.S.C. § 1101(a)(42)(A). Guillen Cedio argues that the two beatings
   and three threatening letters each independently constitute past persecution,
   and when considered together, must constitute past persecution.
          This court has defined persecution as:
          The infliction of suffering or harm, under government
          sanction, upon persons who differ in a way regarded as
          offensive (e.g., race, religion, political opinion, etc.), in a
          manner condemned by civilized governments. The harm or
          suffering need not be physical, but may take other forms, such
          as the deliberate imposition of severe economic disadvantage
          or the deprivation of liberty, food, housing, employment or
          other essentials of life.
   Eduard, 379 F.3d at 187 (quoting Abdel-Masieh v. INS, 73 F.3d 579, 583-84
   (5th Cir. 1996)). It is an “extreme concept that does not include every sort of
   treatment our society regards as offensive.” Id. at 187 n.4 (quoting Nagoulko
   v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003)). “Neither discrimination nor
   harassment ordinarily amounts to persecution[.]” Id. at 188. Rather, it must
   be a “sustained, systematic effort to target an individual on the basis of a
   protected ground.” Gjetani v. Barr, 968 F.3d 393, 397 (5th Cir. 2020).




                                           6
Case: 20-60013      Document: 00516145541           Page: 7   Date Filed: 12/27/2021




                                     No. 20-60013


          Repeated beatings, even severe ones, do not necessarily constitute
   persecution. E.g., Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996)
   (finding beatings insufficient to constitute persecution when a person was
   twice arrested and beaten for three-hour periods); Singh v. Barr, 818 F.
   App’x 331, 334 (5th Cir. 2020) (per curiam) (finding beatings insufficient to
   constitute persecution where a person was twice beaten, once to the point of
   unconsciousness and requiring medical attention); Singh v. Whitaker, 751 F.
   App’x 565, 567 (5th Cir. 2019) (per curiam) (finding beatings insufficient to
   constitute persecution where a person was twice beaten, once having a gun
   pointed at him); Venturini v. Mukasey, 272 F. App’x 397, 402-03 (5th Cir.
   2008) (per curiam) (finding beatings insufficient to constitute persecution
   where a person was twice beaten, resulting in a hospitalization). Given this
   precedent, Guillen Cedio’s argument that his two beatings alone compelled
   a factfinder to find persecution fails.
          Turning to the three threatening letters, death threats may amount to
   persecution if they reflect “regular and methodical targeting” of the victim.
   Gjetani, 968 F.3d at 398. For example, in Tamara-Gomez v. Gonzales, this
   court found past persecution where, after the petitioner aided the Colombian
   National Police in recovering the bodies of officers killed by the Fuerzas
   Armadas Revolucionarias de Colombia (“FARC”), FARC members began a
   campaign of torment against the petitioner. 447 F.3d 343, 345-46 (5th Cir.
   2006). Initially, FARC members repeatedly made threatening phone calls to
   the petitioner’s personal cell phone, but once they found his home address,
   they began directing threats there as well. Id. at 346. The petitioner sought
   police protection, but the police department informed him that it lacked
   resources to assist. Id. The petitioner moved himself and his family to another
   house, but the FARC found his new house and continued the threatening
   calls—now demanding money and threatening to kidnap his children in
   addition to the death threats. Id. After an incident where a bicycle bomb




                                             7
Case: 20-60013      Document: 00516145541          Page: 8    Date Filed: 12/27/2021




                                    No. 20-60013


   exploded in his new neighborhood, resulting in the death of five, the
   petitioner sent his family to the United States and moved to a local military
   base. Id. While this was occurring, the FARC also murdered other
   participants in the original recovery mission. Id. In these circumstances, this
   court found there to be persecution. Id. at 348-49.
          On the other hand, where the death threats reflect sporadic incidents,
   rather than methodical targeting, we have declined to overturn the BIA’s
   decision even if those threats were paired with physical attacks. In Gjetani v.
   Barr, an Albanian citizen, Gjetani, sought asylum after members of his
   country’s Socialist Party threatened to kill him three times and physically
   attacked him once. 968 F.3d at 395. The first incident occurred when Gjetani
   was carrying a flag for the Albanian Democratic Party, and a “Socialist
   contingent confiscated [his] flag[] and threatened to kill Gjetani if he carried
   Democratic Party flags again. Gjetani attempted to file a report with the
   police, but was rebuffed.” Id. Three days later, Socialist Party members came
   to his home canvassing for votes, and when they learned Gjetani supported
   the Democratic Party, they attacked both him and his father using a belt and
   a “sharp metal object.” Id. Further, they “said they would kill Gjetani if he
   did not vote as directed.” Id. Gjetani was hospitalized and received stitches
   after the incident. Id. at 395-96. Finally, a week later, Gjetani was
   “confronted by Socialist Party members who demanded [he] vote for
   Socialists or else face death.” Id. at 396. Six months later, Gjetani sought
   asylum, but the IJ and BIA found these incidents did not constitute
   persecution, and we denied the petition for review. Id. at 395-96. We
   explained that, unlike in Tamara-Gomez, the conduct did not equate to “an
   organized, relentless campaign of intimidation, extortion, and murder.” Id.
   at 398. This was because the three incidents where Gjetani “was
   threatened—one of which resulted in physical injury—did not necessarily
   reflect the kind of pattern of sustained pursuit that persecution requires.




                                          8
Case: 20-60013      Document: 00516145541          Page: 9    Date Filed: 12/27/2021




                                    No. 20-60013


   Instead, the IJ concluded that these acts were one-off incidents related to the
   one-time event of the Albanian election, and unlikely to recur.” Id. at 398-99;
   see also Singh, 818 F. App’x at 334 (finding no persecution where the
   petitioner was threatened with death and twice beaten, once to the point of
   unconsciousness).
          Turning to the instant case, the evidence presented to the IJ and BIA,
   while disturbing, does not compel the conclusion that this was a “sustained,
   systematic effort” by Gang 18. Gjetani, 968 F.3d at 397. Rather, the facts
   permitted the BIA to find that the threats lacked the pervasiveness to be more
   than sporadic incidents. Cf. Eduard v. Ashcroft, 379 F.3d 182, 187 n.4 (5th Cir.
   2004) (“[P]ersecution ‘requires more than a few isolated incidents of verbal
   harassment or intimidation, unaccompanied by any physical punishment,
   infliction of harm, or significant deprivation of liberty[.]’ ” (quoting
   Mikhailevitch v. INS, 146 F.3d 384, 390 (6th Cir. 1998))). Guillen Cedio
   argues that the police beatings added legitimacy to Gang 18’s threats, making
   them reach the level of a persecutory scheme, but the record contained
   evidence that permitted the BIA to reject that conclusion. The record reflects
   that Guillen Cedio never filed a police report regarding the incident because
   he believed they were “in cahoots,” but it also reflects that police were
   combating Gang 18 in San Pedro Sula. Thus, the BIA was free to conclude
   that the police and Gang 18 actions were not an organized effort targeting
   Guillen Cedio but rather were individual, sporadic events.
          The harassment and abuse that Guillen Cedio has suffered is
   distressing and unacceptable, but we are not free to substitute our own
   judgment for that of the BIA. Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir.
   2005). Because the BIA’s decision need only be “based upon the evidence
   presented and . . . be substantially reasonable,” Carbajal-Gonzalez v. INS, 78
   F.3d 194, 197 (5th Cir. 1996) (quoting Wilson v. INS, 43 F.3d 211, 213 (5th




                                          9
Case: 20-60013    Document: 00516145541           Page: 10   Date Filed: 12/27/2021




                                   No. 20-60013


   Cir. 1995)), and substantial evidence exists that supports the BIA’s
   conclusion, its order must be affirmed.
                                       IV.
         For the foregoing reasons, the petition for review is DENIED.




                                        10